Opinion by
Mr. Justice Eagen,
The Don Allen Chevrolet Company of Pittsburgh filed its mercantile tax returns and paid its tax liability for 1959, based upon the amount of the gross volume of business for the entire year of 1958. The city and school district notified the taxpayer that it was liable for additional taxes in a substantial amount for the year involved because the computation formula employed was not in conformance with the taxing enactments. The protest of the taxpayer was overruled by the tax collector and the additional taxes claimed were paid under protest. On appeal, the County Court of Allegheny County sustained the taxpayer’s position. The city and school district appealed here.
The issue arises out of the language used in Section 5(a) (b) of the city’s mercantile tax ordinance and similar provisions in the school district tax law. Therein a different tax computation formula is required for persons who have been in business for the previous full license calendar year, as distinguished from persons who have “commenced” business less than one year prior to the year for which the tax is due. In the former case, the past year’s gross volume of business is the basis of the tax liability for the current year. In the latter situation, the first month’s business is annualized in fixing the liability. The appellant taxing *432bodies contend that the present taxpayer “commenced” its business less than one year prior to 1959, and should have computed its tax for that year by annualizing the first month’s business.
The factual history of the business involved may be summarized as follows:
In 1951, the Don Allen Chevrolet Company became a franchised General Motors retail dealer. Its place of business was located at 5815 Baum Boulevard, Pittsburgh, Pennsylvania. This business continued until late in 1958. On December 29, 1958, this business changed its corporate name to Edson Investment Company. On December 30, 1958, the parties in interest in the Edson Investment Company formed a new Pennsylvania corporation, under the name of Don Allen Chevrolet Company, the appellee herein. On December 31, 1958, the Edson Investment Company transferred all of its assets, including all of its books and records, General Motors dealer franchise, corporate name, accounts receivable, accounts payable, all of the physical inventory, including new and used motor vehicles, parts, equipment, desks, business machines and all items of personal property on the premises, together with all of the employment contracts to the newly formed Don Allen Chevrolet Company, and in return received 51% of the stock issued in the new corporation. The only asset not transferred by the Edson Investment Company was the building at 5315 Baum Boulevard, Pittsburgh. Edson then leased the building to the Don Allen Chevrolet Company.
The Don Allen Chevrolet Company continued the automobile business at the same location and in the same manner as its predecessor, utilizing the same employees and procedure without interruption.
The crux of the case is the interpretation to be given the word “commenced” as used in the taxing enactments involved.
*433It is fundamental that taxing statutes and ordinances must be strictly construed and if there is any reasonable doubt as to the meaning intended, the doubt must be resolved in favor of the taxpayer and against the taxing authority: Paper Products Co. v. Pittsburgh, 391 Pa. 87, 137 A. 2d 253 (1958), and Equitable Gas Co. v. Pittsburgh Sch. Dist., 404 Pa. 321, 172 A. 2d 156 (1961). As to the significance of the word “commenced” in the enactment before us, as applied to the facts presented, there is no question but that at least a doubt exists. The taxpayer is entitled to the benefit of it.
These factors are of great importance: The doors of the automobile business involved never closed for a moment. The business activity continued without interruption in the same manner and with precisely the same personnel, equipment, inventory and even the cash on hand. The taxpayer merely continued an already going and existing business. No other conclusion is logical or reasonable.
As noted by the court below, in assessing such a situation one must be realistic. If a business activity is continued by a new owner, such as where a partnership incorporates, or where a partnership dissolves and acquires a new partner, or loses a partner: Would the taxing bodies seriously contend that the business was “commenced” anew? We think not. It is virtually the same situation. Technically, it is a new legal person in business, but one can hardly say that such business has been “commenced” in the context in which it is used in the enactments before us. The evident intent in the legislation concerned was to supply the basis upon which to compute the tax due when no basis existed. In the situation presented, a basis did in fact exist. “Taxes traditionally have been aimed at the realities of given transactions,” Miller Chevrolet Co. v. Pittsburgh, 400 Pa. 648, 653, 162 A. 2d 351 (1960). *434Further, the cardinal test in assessing mercantile tax is the gross volume of business, Industrial Food Service v. Pittsburgh, 171 Pa. Superior Ct. 291, 90 A. 2d 338 (1952).
The argument that the tax is on the privilege of doing business, is personal to the owner and, therefore, a change in ownership results in a change of privilege, is not persuasive. The privilege was, undoubtedly, personal to the owner of the business at the time it was enjoyed, but this determined only who was to pay the tax during the period the privilege was exercised. It did not determine the method by which the tax was to be computed.
The case of Goldstein v. Pittsburgh School District, 372 Pa. 188, 93 A. 2d 243 (1952), is not controlling. Therein the precise question, now before us, was not raised or determined. More importantly, the taxpayer therein admitted the business involved was new and that the tax should be computed according to the formula the appellants here assert.
Orders affirmed.